Name: Commission Regulation (EEC) No 51/89 of 11 January 1989 fixing the amount of the subsidy on oil seeds
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 9/14 Official Journal of the European Communities 12. 1 . 89 COMMISSION REGULATION (EEC) No 51/89 of 11 January 1989 fixing the amount of the subsidy on oil seeds mation known to the Commission that the amount of the subsidy at present in force should be altered to the amount set out in the Annexes hereto. HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation No 136/66/EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ('), as last amended by Regulation *(EEC) No 2210/88 (2), and in particular Article 27 (4) thereof, Having regard to Council Regulation (EEC) No 1678/85 of 11 June 1985 fixing the conversion rates to be applied in agriculture (3), as last amended by Regulation (EEC) No 4136/88 C), Having regard to Council Regulation (EEC) No 1569/72 of 20 July 1972 laying down special measures for colza, rape and sunflower seed (*), as last amended by Regulation (EEC) No 2216/88 (*), and in particular Article 2 (3) thereof, Having regard to the opinion of the Monetary Committee, Whereas the amount of the subsidy referred to in Article 27 of Regulation No 136/66/EEC was fixed by Commis ­ sion Regulation (EEC) No 3806/88 (*), as last amended by Regulation (EEC) No 21 /89 (8); Whereas it follows from applying the detailed rules contained in Regulation (EEC) No 3806/88 to the infor Article 1 1 . The amounts of the subsidy and the exchange rates referred to in Article 33 (2) and (3) of Commission Regu ­ lation (EEC) No 2681 /83 (*) are as set out in the Annexes hereto. 2. The amount of the compensatory aid referred to in Article 14 of Council Regulation (EEC) No 475/86 (10) are as shown in Annex III to this Regulation for sunflower seed harvested in Spain . 3. The amount of the special subsidy provided for by Council Regulation (EEC) No 1920/87 (") for sunflower seed harvested and processed in Portugal is fixed in Annex III. Article 2 This Regulation shall enter into force on 12 January 1989. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 January 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No 172, 30. 9 . 1966, p. 3025/66. 0 OJ No L 197, 26. 7. 1988, p. 1 . 0 OJ No L 164, 24. 6. 1985, p. 11 . (4) OJ No L 362, 30. 12. 1988 , p. 13. O OJ No L 167, 25. 7. 1972, p. 9. (*) OJ No L 197, 26. 7. 1988, p. 10. f) OJ No L 335, 7. 12. 1988, p. 18. ( «) OJ No L 4, 6. 1 . 1989, p. 23. O OJ No L 266, 28 . 9. 1983, p. 1 . ( ,0) OJ No L 53, 1 . 3. 1986, p. 47. (") OJ No L 183, 3. 7. 1987, p. 18 . 12. 1 . 89 Official Journal of the European Communities No L 9/15 ANNEX I Aids to colza and rape seed other than 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU) :  Spain  Portugal  Other Member States 0,580 0,000 18,062 0,580 0,000 18,151 0,580 0,000 18316 0,580 0,000 18,481 0,580 0,000 18,723 0,580 0,000 18,570 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France "(FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 43,07 48,01 872,16 131,29 157,82 14,601 11,147 27 896 1 749,18 43,29 48,24 876,46 131,91 158,58 14,670 11,197 28 026 1 742,41 43,68 48,68 884,42 133,13 160,03 14,805 11,302 28 199 1 732,01 44,08 49,12 89239 13434 161,48 14,940 11393 28 327 1 722,13 44,65 49,76 904,08 136,16 163,61 15,143 11,553 28 718 1 755,67 44,56 49,59 896,69 134,96 162,25 15,009 11,347 28 083 1 631,51 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 89,44: 2 840,04 89,44 2 855,35 89,44 2 875,83 89,44 2 866,90 89,44 2 904,52 89,44 2 864,26 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 0,00 3 964,89 0,00 3 980,86 0,00 4 001,50 0,00 4018,15 0,00 4 063,40 . 0,00 3 975,92 No L 9/16 Official Journal of the European Communities 12. 1 . 89 ANNEX II Aids to colza and rape seed 'double zero' (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 3,080 2,500 20,562 3,080 2,500 20,651 3,080 2,500 20,816 3,080 2,500 20,981 3,080 2,500 21,223 3,080 2,500 21,070 2. Final aids : (a) Seed harvested and processed in :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) 48,97 54,62 992,88 150,25 179,92 16,710 12,835 31 984 2 121,18 49,19 54,86 997,17 150,87 180,69 16,779 12,885 32 113 2 114,41 49,58 55,30 1 005,14 152,09 182,14 16,915 12,990 32 286 2 104,00 49,98 55,74 1 013,11 153,30 183,58 17,050 13,080 32 415 2 094,13 50,56 56,38 1 024,79 155,12 185,72 17,253 13,241 32 806 2 127,67 50,46 56,21 1 017,40 153,92 184,35 17,119 13,034 32 170 2 003,51 (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) 474,98 3 225,57 474,98 3 240,89 474,98 3 261,36 474,98 3 252,43 474,98 3 290,06 474,98 3 249,79 (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in another Member State (Esc) 470,02 4 434,90 470,02 4 450,88 470,02 4 471,52 470,02 4 488,17 470,02 4 533,41 470,02 4 445,93 12. 1 . 89 Official Journal of the European Communities No L 9/17 ANNEX III Aids to sunflower seed (amounts per 100 kg) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 1 . Gross aids (ECU):  Spain  Portugal  Other Member States 2. Final aids : (a) Seed harvested and processed in (') :  Federal Republic of Germany (DM)  Netherlands (Fl)  BLEU (Bfrs/Lfrs)  France (FF)  Denmark (Dkr)  Ireland ( £ Irl)  United Kingdom ( £)  Italy (Lit)  Greece (Dr) (b) Seed harvested in Spain and processed :  in Spain (Pta)  in another Member State (Pta) (c) Seed harvested in Portugal and processed :  in Portugal (Esc)  in Spain (Esc)  in another Member State (Esc) 3. Compensatory aids :  in Spain (Pta) 4. Special aid :  in Portugal (Esc) 5,170 0,000 23,701 5637 62,93 1 144,45 174,23 207,73 19379 14,986 37 165 2 616,65 797,28 3 73537 0,00 6 72533 6 554,42 3 683,80 6 554,42 5,170 0,000 24,204 57,56 64,26 1 168,74 178,08 212,19 19,808 15333 38 000 2 687,81 797,28 3 811,75 0,00 6 822^5 6 649,55 3 761,62 6 649,55 5,170 0,000 24,665 58,64 65,48 1 191,00 181,61 216,28 20,200 15,649 38 680 2 733,85 797,28 3 876,35 0,00 6 903,02 6 727,59 3 827,19 6 727,59 5,170 0,000 25,043 59,55 66,48 1 209,25 184,49 219,62 20,520 15,892 39 178 2 764,74 797,28 3 901,38 0,00 6 963,19 6 786,23 3 852,22 6 786,23 5,170 0,000 25,029 59,52 66,44 1 208,57 184,28 219,47 20,497 15,865 39 123 2 745,47 797,28 3 901,35 0,00 6 958,70 6 781,85 3 855,09 6 781,85 (*) For seed harvested in the Community as constituted at 31 December 1985 and processed in Spain, the amounts shown in 2 (a) to be multiplied by 1,0260760. ANNEX IV Exchange rate of die ECU to be used for converting final aids into die currency of die processing country when the latter is a country other than die country of production (value of 1 ECU) Current 1 1st period 2 2nd period 3 3rd period 4 4th period 5 5th period 6 DM Fl Bfrs/Lfrs FF Dkr £Irl £ Lit Dr Esc Pta 2,081910 2350120 43,621100 7,103000 8,025580 0,777653 0,644699 1 527,02 172,50000 170,78100 131,15100 2,078100 2346390 43,607300 7,108170 8,025890 0,777342 0,646060 1 533,04 173,95400 17138000 131,55100 2,074630 2343130 43599300 7,112770 8,026250 0,777359 0,647250 1 538,41 175,52000 172,05600 132,04100 2,071000 2339530 43, £87900 7,117790 8,026460 0,777621 0,648570 1 544,04 177,03900 . 172,64100 133,42000 2,071000 2339530 43,587900 7,117790 8*026460 0,777621 0,648570 1 544,04 177,03900 172,64100 133,42000 2,060380 2328920 43,555300 7,132380 8,027250 0,778593 0,652728 1 559,87 182,01200 175,06900 134,09900